Mr. Justice Taylor delivered the opinion of the court. Abstract of the Decision. Compromise and settlement, § 11*—when rights of judgment debtor under settlement agreement not forfeited. A judgment debtor held not to have forfeited his right under an escrow agreement with the judgment creditor, whereby on payment of certain sums at certain times the judgment was to be canceled, where, though in default, he had made tender to the party in whose hands the escrow agreement had been placed, which payment was however refused because of lack of authority to receive it, and made tender to other parties which was also refused, he not having been able to locate the former attorney for the creditor, who drew the agreement, though he could, by the exercise of diligence, have found out the residence of the creditor or the party who was acting as her agent to receive payrhent, time not being of the essence of such agreement.